Citation Nr: 1415084	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-30 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to reimbursement of last sickness expenses of the Veteran's surviving spouse from accrued benefits.  


ATTORNEY FOR THE BOARD

William Yates, Counsel



INTRODUCTION

The Veteran served on active duty from August 1942 to December 1945.  He passed away in February 2002.  The Veteran's surviving spouse passed away in July 2009.  At the time of her death, she had a pending claim for VA benefits.  The appellant has filed a claim seeking reimbursement of last sickness expenses of the Veteran's surviving spouse from accrued benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin


FINDING OF FACT

Expenses claimed for accrued benefits of the Veteran's spouse are not shown to be medical expenses for her last sickness or burial.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement of last sickness expenses of the Veteran's surviving spouse from accrued benefits have not been met. 38 U.S.C.A. § 5121(a)(6) (West 2002); 38 C.F.R. § 3.1000(a)(5) (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA must assist a claimant at the time a claim for benefits is filed.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The matter decided in this decision, however, rests on the interpretation and application of the relevant law, and VA's obligations in terms of its duties to notify and assist claimants do not apply.  See Mason v. Principi, 16 Vet. App. 129 (2002).

II.  Facts and Analysis

In April 2009, the Veteran's surviving spouse filed a claim seeking death pension benefits, dependency and indemnity benefits, accrued benefits, and special monthly pension.  In July 2009, prior to the adjudication of her claims, the Veteran's spouse passed away.

In March 2010, the appellant filed the present claim seeking entitlement to reimbursement of last sickness expenses of the Veteran's surviving spouse from accrued benefits.  The appellant's claim form, VA Form 21-601, notes that it had provided the Veteran's spouse assistance with her activities of daily living.  The appellant's application indicates that services provided to the Veteran's spouse were paid for pursuant to a promissory note between the Veteran's spouse and the appellant, and that the appellant "is seeking monies owed for loan."

Periodic monetary benefits authorized under laws administered by VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid to certain persons. 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a). 
The appellant claims entitlement to accrued benefits under a provision allowing only so much of the accrued benefit to be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial. 38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).  

As applicable to this case, the law provides only for reimbursement of expenses borne for last sickness or burial.  There is no basis for payment to the appellant for debt incurred in coordinating care for the Veteran's surviving spouse.  The United States Court of Appeals for Veterans Claims has specifically held that nonmedical expenses are excluded in cases such as this.  Caranto v. Brown, 4 Vet. App. 516, at 518 (1993).

The Board has considered that payment of accrued benefits, as reimbursement, is not limited to specific items or amounts, but is to be considered for all reasonable expenses incident to the last sickness or burial of a beneficiary veteran, and/or surviving spouse.  Claims for reimbursement, however, must be supported by bills covering the expenses incurred by showing the dates and nature of services rendered, for whom the expenses were incurred, and who made payment, if fully paid.  M21-1MR, Part VIII, ¶ 4.12(a).  M21-1MR, Part VIII, ¶ 4.12(b)-(e) specifically lists physician expenses, medicinal expenses, nursing expenses, and transportation expenses.  Only those charges which are clearly shown not to be related to the beneficiary's last illness are to be disallowed. M21-1MR, Part VIII, ¶ 4.12(g). 

The Board, in consideration of Caranto, and VA's manual guidelines referencing specific expenses considered for reimbursement, finds that the appellant has not supported its claim of entitlement to accrued benefits for last expenses incurred. Specifically, although the appellant's statement of transactions showing a balance of $3,168.00 for invoices of $1,056.00 monthly from April 30, 2009 to July 31, 2009, is of record, such statement does not indicate the date and nature of services rendered.  Moreover, as noted by the appellant, the payment sought is based an amount set within a promissory note, and payment is sought for payment of "monies owed for loan."  

As such, the appellant has not provided evidence sufficient for the reimbursement of expenses paid for the last sickness of the Veteran's surviving spouse.  Specifically, VA Form 21-601, the appellant was asked to list any expenses of last sickness, to include the nature of expense and the amount of the expense.  The appellant stated only that the nature of the expense was for assistance with activities of daily living, and did not otherwise submit evidence identifying specific amounts paid for expenses related to the Veteran's last sickness, such as nursing or medical expenses.  For these reasons, the Board finds that reimbursement for the expense of last sickness is not warranted under 38 U.S.C.A. § 5121  .

The statute permitting a claimant to apply for accrued benefits payable to the Veteran's surviving spouse at the time of the spouse's death places the burden on the claimant to produce the evidence necessary for VA to determine whether an award from accrued benefits could be properly made.  See Caranto v. Brown, 4 Vet. App. 516 (1993).  In this case, the evidence does not show that the appellant is eligible for payment of accrued benefits for unreimbursed medical and burial expenses related to the beneficiary's last sickness and burial, and the appellant is not eligible to receive accrued benefits.  See 38 U.S.C.A. § 5121(a)(6). 

For the reasons stated above, the Board finds that the claim for accrued benefits must be denied.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, entitlement to accrued benefits must be denied. See 38 U.S.C.A. § 5107  ; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  There is no legal basis demonstrated to pay this claim.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to reimbursement of last sickness expenses of the Veteran's surviving spouse from accrued benefits is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


